Filed 10/13/20 In re R.B. CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR

In re R.B., a Person Coming                                  B300908
Under the Juvenile Court Law.                                (Los Angeles County
                                                               Super. Ct. Nos.
                                                              17CCJP00233,
                                                              17CCJP00233A,
                                                               CK43695, DK08759,
                                                               XK03343)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

D.B.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Nancy A. Ramirez, Judge. Affirmed.
     Richard L. Knight, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, David Michael Miller, Deputy County Counsel,
for Plaintiff and Respondent.


       This appeal arises from the second dependency case
involving father D.B., mother S.R., and their young child, R. In
this case, the juvenile court exercised jurisdiction over R.
pursuant to Welfare and Institutions Code section 300,
subdivision (b),1 based on an incident involving mother. At the
time of the combined 12- and 18- month review hearing, father
had substantially complied with his case plan and was having
extended unmonitored visitation with R. However, shortly before
the hearing, father was incarcerated after he pled guilty to felony
domestic battery by strangulation. The juvenile court denied
father’s request to return R. to his custody, finding a substantial
risk of detriment to R. based on father’s recent incarceration.
The court also denied further family reunification services for
father. Father appealed.
       We affirm. The court’s finding that returning R. to father’s
care would create a substantial risk of detriment to R. was
supported by substantial evidence. We further conclude that the
juvenile court did not abuse its discretion in finding that there
were no exceptional circumstances justifying further
reunification services to father, or requiring unmonitored
visitation.




      1All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                2
                         BACKGROUND
Prior Proceedings
       Mother and father have one child together, R., born in
2014. Father has two older children from a prior relationship;
the oldest child was adopted by the paternal grandfather after
father’s parental rights were terminated.2
       The Los Angeles County Department of Children and
Family Services (DCFS) filed a petition in December 2014 under
section 300, subdivision (a), and an amended petition on July 30,
2015 adding additional counts under section 300, subdivision
(b)(1). The petition alleged in paragraph a-1 that father and
mother engaged in a violent altercation in which father struck
mother’s head with a gun. The petition noted that mother (then
17 years old) was “a child herself” and had previously exhibited
impulsive behavior including running away; she also lacked
parenting skills and left R. with “unrelated and related adults.”
In paragraph b-1 of the amended petition, DCFS alleged that
mother endangered R. when she ran away from her current
placement with R. (then one month old), and that mother’s and
R.’s whereabouts were unknown. Paragraph b-3 alleged that in
June 2015, R. was exposed to a violent confrontation between
mother and maternal grandfather, in which mother threw
punches at maternal grandfather while he was holding R. The
petition further alleged that mother attempted to break the
window of maternal grandfather’s home while “screaming
irrationally and uncontrollabl[y].” Paragraph b-4 alleged that
father failed to provide R. with basic necessities, including food,

      2R. is the only child subject to this appeal. Mother is not a
party to this appeal. We therefore include only limited details
related to mother.




                                 3
clothing, shelter, and medical treatment. Paragraph b-5 alleged
that mother medically neglected R. by failing to provide the child
with age-appropriate immunizations and by leaving R. with
paternal grandfather, who was not able to authorize R.’s medical
care.
       The court sustained the petition and the family had an
open dependency case from March 2015 to October 2016. During
that time, mother received family reunification services and then
family maintenance services. DCFS reported that father never
made an appearance in court. In January 2016, the court denied
reunification services for father. The court terminated
jurisdiction in October 2016, awarding full custody to mother.
Current Petition and Detention Report
       DCFS received another referral on September 9, 2017, after
mother was found passed out in her car, with two-year-old R.
sleeping next to her. The reporting party stated that mother
appeared to be under the influence of a substance, which mother
denied. R. was found “playing with a pink pepper spray.” Mother
and R. were taken into custody at the Long Beach Police
Department. According to responding police officers, mother was
homeless, hallucinating, and making nonsensical statements.
       A DCFS children’s social worker (CSW) transported R. for a
medical examination and then to placement. She observed that
R. was “destructive and defiant.” The CSW spoke to maternal
grandmother, who reported that mother had been shot in
February 2017, which caused her to hallucinate. According to
maternal grandmother, mother had been shot eight times, in the
stomach, back, and mouth. DCFS reported that maternal
grandmother had a history with the department and mother was
currently a non-minor dependent in foster care. The CSW also




                               4
met with mother, who was in the hospital. Mother denied any
abuse to R. and denied substance use, other than marijuana and
prescribed medication. Mother reported that father lived in Las
Vegas, Nevada, but said she did not have his contact information.
       DCFS filed a section 300 petition on September 12, 2017
regarding R., who was detained in foster care. The petition
alleged a failure to protect under section 300, subdivision (b)(1).
Specifically, paragraph b-1 alleged that mother had mental and
emotional problems, including diagnosed bipolar disorder,
anxiety, mood disorder, and visual hallucinations, and that
mother failed to take her prescribed psychotropic medication,
endangering R.’s health and safety. Paragraph b-2 alleged that
mother had a history of substance abuse, was currently abusing
marijuana, and had been under the influence of marijuana while
caring for R.
       At the detention hearing, the court found a prima facie case
for jurisdiction over R. pursuant to section 300, and no
reasonable means available to protect R. without removing him.
The court therefore removed R. from mother, with monitored
visitation for mother and maternal grandmother. The court also
ordered DCFS to attempt to locate father.
Jurisdiction and Disposition
       In its jurisdiction/disposition report filed October 4, 2017,
DCFS reported that it had located father and informed him of the
proceedings. Mother told DCFS that father last had contact with
R. when the child was a newborn.
       The CSW met with mother at her residential facility on
September 28, 2017. Mother reported that she was seven or
eight months pregnant when the father of her unborn child (not
father here) and his girlfriend shot her. As a result of the




                                5
shooting, mother lost the baby, is deaf in one ear, and has a metal
plate in her head. Mother confirmed that she was diagnosed with
bipolar disorder, anxiety, and mood disorder, but denied having
hallucinations, other than when she was on morphine in the
hospital following the shooting. She denied being passed out in
the car with R. and stated R. was not playing with pepper spray
during that incident. Mother also denied alcohol and drug use.
The CSW noted that mother’s speech was slurred at times,
seemingly from injuries from the shooting, and she could be
difficult to understand. Mother also denied that father ever hit
her.
       The court held the adjudication hearing on October 4, 2017.
Father did not appear. The court ordered R. to remain in foster
care, with overnight visits for mother, and continued the hearing
to the following month.
       In November 2017, mother’s case manager reported to
DCFS that the facility where mother was staying was trying to
remove her, due to several incidents in which she was belligerent
and cursed at staff. Mother also left the facility for several hours
on October 25, 2017, leaving R. (who was visiting) in the facility’s
daycare; when mother returned, staff reported she appeared to be
under the influence.
       DCFS also reported that father contacted the department
on October 25, 2017 and requested a return call. However, father
had “not maintained any type of consistent contact” with DCFS.
DCFS recommended that if father appeared at the next hearing,
the court order six months of family reunification services for
father and require him to complete services including domestic
violence counseling, parenting classes, and individual therapy.




                                6
       Father appeared at the continued adjudication hearing on
November 1, 2017. Father’s counsel told the court that father
had ongoing contact with R. and R. had resided with father
during certain periods. Mother confirmed to the court that father
had a relationship with R. and had been visiting the child. The
court noted that father was non-offending under the current
petition and ordered DCFS to conduct an investigation regarding
releasing R. to father. The court also ordered monitored
visitation for father. The court continued adjudication to
December 7, 2017.
       DCFS filed a first amended petition on November 30, 2017.
The petition added paragraph b-3, alleging that father had a
history of substance use and a criminal history including arrests
for driving under the influence and felony narcotics convictions.
DCFS further alleged that father’s criminal history placed R. at
risk.
       Father spoke with DCFS on November 30, 2017 and denied
having any incidents of domestic violence with mother. He stated
that he had been in R.’s life ever since R. was born, visited R.
when father came to California, and that mother sometimes sent
R. to visit him in Nevada. Father wanted to have R. placed in his
care. DCFS recommended the court deny releasing R. to father
at his residence in Nevada or at paternal grandmother’s
residence in California. DCFS noted that father had been
cooperative and allowed the department to assess his home, but
it had concerns about father. DCFS noted that father admitted
his criminal history, but denied that he was responsible for any of
his arrests, including time spent in prison. Further, none of
father’s three children was in his care.




                                7
      At the continued hearing on December 7, 2017, counsel for
DCFS moved to dismiss count b-2. As to count b-3, DCFS and
father had reached an agreement that the department would
dismiss that count, making father non-offending. Father agreed
that R. would not be placed with him and he would comply with
the conditions outlined in his case plan. Father’s counsel told the
court that father was in a “difficult position” because of the prior
sustained petition alleging domestic violence, but father claimed
he never received “any notification” of that petition and was “not
able to defend himself” during the prior proceedings. However,
father agreed to participate in the case plan because he wanted
“to show the court that he’s serious” about regaining custody of R.
      Accordingly, the court sustained count b-1, amended to
strike the reference to mother’s visual hallucinations, finding
jurisdiction over R. by a preponderance of the evidence under
section 300, subdivision (b). The court dismissed counts b-2 and
b-3. The court also approved father’s case plan, which included
counseling, a domestic violence program, on-demand drug
testing, and monitored visitation with DCFS discretion to
liberalize. The court continued the disposition hearing.
      At disposition on January 4, 2018, the court found by clear
and convincing evidence that removal of R. from mother and
father was necessary and that DCFS made reasonable efforts to
prevent removal. The court ordered family reunification services,
including continued monitored visitation for father.
Status Review
      In June, 2018, DCFS reported that R. was doing well in the
care of R.W., a non-relative extended family member. Father had
not provided DCFS with any information regarding his
participation in court-ordered programs. Father had




                                8
videoconference visits with R. and visited R. a few times when he
was in town; DCFS reported that those visits went well. DCFS
assessed the family as “high risk” and concluded that neither
mother nor father were in full compliance with their case plans.
       Father enrolled in a 52-session domestic violence program
on April 13, 2018. He also enrolled in an approved parenting
class in July 2018. Mother and father both attended a monitored
visit with R. on July 12, 2018. The CSW observed that mother
interacted with R., but father “sat on the couch and did not
interact” with the child. A few days later, R.W. reported that she
was considering seeking to remove R. from her care due to the
child’s behavior and mother’s constant accusations regarding her
care of the child. R.’s daycare provider also reported that his
behavior was “out of control.” R. was placed in another foster
home on July 23, 2018.
       At a hearing in August, 2018, the court found both parents
were in partial compliance with their case plans. However, as to
father, the court found that DCFS failed to comply by providing
services to enable R.’s safe return home. The court continued
reunification services and monitored visitation for both parents,
with some unmonitored visits for mother.
       In a September 2018 report, DCFS stated mother had been
visiting R. weekly. DCFS also outlined its efforts to set up phone
visitation between R. and father, but that father only had one
seven-minute call with R. since July 23, 2018. Father had also
agreed to contact DCFS whenever he was in Los Angeles to
schedule in-person visitation. When he had not done so between
July 31 and September 5, the CSW contacted father. Father
stated that he was in Los Angeles, set to return to Las Vegas in
two days. When the CSW asked why father had not contacted




                                9
DCFS, father stated he was “tired of trying” and it was “too much
stress for me.”
       As of late July, father had completed 13 sessions of his
required 52-week domestic violence course, but was unable to
continue because the program closed. Father insisted he had
completed additional sessions but refused to contact the program
himself. DCFS reported that father enrolled in a new domestic
violence course and had 38 classes remaining. Father also
submitted proof of completion of six parenting class sessions.
DCFS concluded that since the last court date, father “has
showed minimal effort and reported to CSW that he will just
fight for custody in Family Court. . . . It has continued to be a
constant struggle for [father] to comply.” Father had no in-
person visits with R. during this period, and waited until
September 17, 2018 to have one phone visit and re-enroll in his
domestic violence class. As such, DCFS told the court that father
was partially in compliance with the case plan and putting forth
“minimal effort.”
       In January 2019, DCFS reported that it was in the process
of placing R. with paternal great-aunt, N.G.3 DCFS reported that
during the review period, father “made minimal effort” to visit R.,
nor had he “been able to commit or even verbalize a possible
visitation schedule.” Although father continued to work on his
case plan, he “shows minimal effort to keep the bond and
communication with R.” DCFS detailed multiple discussions
with father in September and October 2018, during which father
refused to obtain individual counseling because he had already

      3The record refers to N.G. alternately as paternal aunt and
paternal great-aunt. Because she is father’s aunt and R.’s great
aunt, we refer to her herein as paternal great-aunt.




                                10
participated (with an unlicensed provider) and he felt he “does
not need it.” Father only had one visit with R. on January 3,
2019, and failed to follow the telephonic visitation schedule or to
coordinate with DCFS to set up additional visitation.
      At the scheduled 12-month review hearing on February 5,
2019, counsel for both mother and father requested a contested
hearing. The court continued the hearing, setting a contested,
combined 12- and 18-month review hearing.
      DCFS filed an interim review report on February 27, 2019,
reporting that R. was placed with paternal great-aunt on
February 11. Father signed the telephonic visitation schedule on
February 12, 2019 and agreed to follow it. Paternal great-aunt
reported that from February 11 to 22, father had called
approximately four times per week and visited twice, and that
the visits were positive. According to DCFS, father had
completed his domestic violence and parenting class
requirements. Father continued to insist that he did not need
mental health services, but agreed to complete a mental health
evaluation. In the report, DCFS concluded that father was
partially in compliance, but it was “too soon to determine
whether he will maintain consistency.” DCFS recommended
continued family reunification services for both parents.
      At the continued hearing on March 7, 2019, counsel for
DCFS stated that the department was recommending further
reunification services for mother, but had no basis to recommend
further services for father. DCFS also recommended continued
monitored visits for father, with discretion to liberalize. DCFS
counsel informed the court that father had not completed
individual counseling and “has had very little personal contact”
with R.




                                11
       Father testified that he talked to R. by telephone or
through FaceTime “every day” and visited whenever he was in
Los Angeles. He testified that in the past month he had visited
once every other week and tried to stay at paternal aunt’s house
for “at least five hours.” Father disputed the report from R.’s
prior caregiver that he only contacted R. a few times; as proof, he
submitted evidence of text messages between father and the
caregiver. Father testified that he only saw R. in person once or
twice during this period. He also admitted that there were times
he came to Los Angeles and did not try to see R., as he claimed it
did not always work with his schedule.
       DCFS noted to the court that both parents recently had
shown more compliance and willingness to contact the CSW, but
that father had been extremely resistant to individual counseling
until the past month or so. She argued that father made
comments to the CSW, such as blaming the mother for the case,
which suggested that R. was not yet able to be safely in father’s
care. The court stated it was impressed with the progress made
by both parents and ordered continued family reunification
services, with “stepped up” visitation for both parents, pending
the outcome of father’s counseling intake appointment to see if he
needed ongoing counseling. The court indicated it hoped by the
next hearing that R. could be released to one or both parents, and
ordered DCFS to assess father’s home in Nevada in the
meantime. The court also ordered DCFS to initiate an Interstate
Compact on the Placement of Children (ICPC) request with
Nevada.
       A CSW conducted a home assessment of father’s home in
Nevada on April 9, 2019. Father lived with his pregnant fiancée
and his seven-year-old son, Ri. Father told the CSW that he did




                                12
not have a job and was able to care for the children. DCFS
reported that father completed his mental health intake and the
therapist indicated that father did not present any mental health
symptoms leading to a mental health diagnosis. Paternal great-
aunt told DCFS that father had complied with the telephonic
visitation schedule and completed overnight stays at her home.
       At the next hearing date on April 18, 2019, DCFS
requested a continuance pending the results of the ICPC. Both
mother and father requested an immediate home-of-parent order.
DCFS objected, arguing that father had not always been
compliant, “spent time not coming to court, not participating,”
had “stonewalled” DCFS and “sidestepped” requirements, and
stated that “he would wait out this process and get custody of the
child at the end of it.” DCFS also argued that father’s conduct
had not demonstrated that he had changed “behavior that is
dominating and controlling towards mother.” Counsel for DCFS
also noted that father previously told the court that his work
schedule in Nevada prevented him from setting up a visitation
schedule for times he was in Los Angeles, but father told the
ICPC evaluator and social worker in Nevada that he did not have
a job. The court granted the continuance and declined to issue a
home-of-parent order. In early May, the court granted father’s
request to start week-long visits with R. at his home in Nevada.
       DCFS filed an interim review report on May 31, 2019,
noting that the partial live scan results for father’s fiancée
included a misdemeanor arrest in 2015 for prostitution. The
fiancée stated that she pled no contest and had changed her life
completely since that time. According to DCFS, father continued
to provide conflicting information, to blame DCFS and mother for
“everything he is going through,” and to “display[] anger towards




                                13
everyone.” DCFS stated it remained concerned with father’s lack
of disclosure and inconsistent behavior, but recommended
continuing family reunification services for both parents.
       Mother informed DCFS on June 17, 2019 of an injury R.
suffered to his forehead. Mother discovered the injury the day
before, when she picked R. up from paternal great-aunt for a
visit. According to mother, paternal great-aunt stated that R. was
injured in father’s care, but she provided minimal information
about what occurred. Mother was upset that she was not notified
previously. The CSW contacted paternal great-aunt, who stated
that R. fell while playing and that father took R. to the doctor.
Father told the CSW that the injury occurred on June 9 while R.
was running and attempted to jump over something. Father
stated he took R. to the hospital and R. was treated for his head
wound.
       In a last-minute information, DCFS reported that the ICPC
request for a home study in Nevada was denied. According to the
denial letter, father and his fiancée were evasive in disclosing
their complete background history. In addition, the preliminary
background results for both father and his fiancée had several
significant issues including disqualifying factors, and they failed
to provide required documentation, resulting in denial of the
home study. DCFS also reported additional live scan results for
father’s fiancée, including a 2014 misdemeanor conviction for
prostitution, a 2017 misdemeanor conviction for battery, and a
2017 felony conviction for receipt of stolen property. Father’s
fiancée confirmed that she was currently on formal probation for
the felony. Due to her criminal record within the past five years,
the ICPC was denied. DCFS stated it continued to be concerned
about R.’s safety under father’s care, and recommended




                                14
terminating reunification services for father.
      In another last-minute information, DCFS detailed the
parents’ recent visitation. As to father, DCFS reported that
father had been consistent in picking up and dropping off R. for
his week-long visits in Nevada. Father agreed not to leave R.
alone with his fiancée, although he disagreed with that decision.
Father told the CSW that he did not want to discuss parenting
with mother. Father also sent DCFS a video purportedly
concerning mother’s behavior in the court waiting room on the
day of the last hearing. According to the CSW, the video showed
father ignoring mother’s inquiries regarding R.’s injury and
referring mother to the CSW; mother also reacted
inappropriately to father.
      The court again continued the hearing on June 18 and July
18, 2019, but indicated there would be no further continuances.
Father was not present at the July hearing, but his counsel
requested the continuance so that he could attend. The court also
ordered DCFS to submit a supplemental report assessing the
quality of the overnight visits with R. and including an interview
with R.
      DCFS filed a last-minute information on August 20, 2019,
reporting that father attended all of his scheduled extended visits
starting May 13, 2019. Paternal great-aunt told DCFS that R.
appeared happy and excited to visit father and R.’s half-brother,
Ri. However, the CSW had not had any contact with father since
the last hearing on July 18, 2019. When the CSW attempted to
contact father’s fiancée, she provided father’s email address but
gave no further response.
      After additional investigation, DCFS discovered that father
was arrested on July 7, 2019 and charged with felony domestic




                                15
battery by strangulation. Father entered a guilty plea on August
1 and his sentencing was scheduled for October 22, 2019. The
victim (who was neither mother nor father’s fiancée) told the
responding officers from the Las Vegas Metropolitan Police
Department that she and father had been dating since April
2017. For several days prior to the incident, she had been trying
to get father to retrieve his belongings from her apartment, but
he had been sending her threatening text messages. On the
morning of July 7, she returned home and found father there.
Father made threatening remarks to the victim and then
punched her in the face with a closed fist at least five times. After
that, father got on top of the victim and choked her with both
hands around her throat. She stated that she was unable to
breathe and feared she would lose consciousness. Father got up
and went to the kitchen, where the victim feared he would get a
kitchen knife. The victim took that opportunity to leave the
apartment to seek help. In the police report, the responding
police officer observed that the victim was very upset and afraid,
with scratches and bruising to her neck and throat, swelling to
her nose, and swelling and bruising to her right cheek.
       DCFS also interviewed R. on July 20, 2019. R. appeared
healthy, talkative, and smiling. He stated that he wishes to live
with mother, father, and his paternal great-aunt. R. said that he
liked going to father’s house.
       In a last-minute information on August 29, 2019, paternal
great-aunt reported that father had telephone calls with R. on
August 12 and 14, both lasting approximately three to five
minutes. Father told R. he missed him.
       In a second last-minute information, DCFS reported that
father had two pending criminal cases in Nevada: the felony




                                 16
domestic battery by strangulation and a probation violation.
Father’s defense attorney in Nevada confirmed that father pled
guilty to the domestic battery charge and was awaiting
sentencing. Father spoke with the CSW on August 22. Father
stated he entered a guilty plea in order to get released and he
planned to “obtain a lawyer and fight the case.” Father claimed
the victim falsely accused him of the charges because she found
out that he had a fiancée and a baby on the way.
      The court held the continued 12- and 18-month review
hearing on August 29, 2019. Mother testified and requested an
order returning R. to her home. Mother’s counsel stated that
mother agreed with the DCFS recommendation to terminate
father’s reunification services, given his incarceration and the
“egregious nature of the crime.”
      Father’s counsel requested that the court make a home-of-
father order, “with the objective that father would make an
appropriate plan with current caregiver and paternal great aunt”
to care for R. during father’s incarceration. Alternatively, he
asked the court to find that exceptional circumstances warranted
a further continuance of his family reunification services
pursuant to section 352. He argued that DCFS’s concern with
father’s refusal to disclose his source of income, as well as his
fiancée’s criminal history, were insufficient to establish a risk of
harm to R. He noted that he was non-offending in the petition
and for the last several months had been having alternating
week-long visits with R. without any issues, other than one
injury.
      With respect to father’s recent arrest, his counsel argued
that “we don’t have sufficient evidence of, one, whether the
incident occurred as described; or two, even if the incident did




                                 17
occur, and as father reported to the worker, he denies it does,
that that incident is sufficiently tied to any risk of harm to R[.] to
justify a detriment finding today.” He also noted that this
“alleged incident” occurred when R. was not in father’s care, and
that father “intends to fight the charges.” Finally, he requested
that the court retain the current visitation schedule, noting that
father had positive telephonic contact with R. while incarcerated.
Father also agreed with DCFS’s recommendation against a home-
of-mother order.
       R.’s counsel agreed that both parents had made “great
strides,” and had been enjoying extended unmonitored visits
without incident. However, he acknowledged that recent events
“set this case back a little bit.” Given father’s arrest for a violent
crime, he argued it would be premature to send R. home with
father. He also opposed a home-of-mother order. Instead, he
argued that the court should continue family reunification
services for both parents, suggesting that “both parents are very
close to reunifying.”
       Counsel for DCFS argued that there were no exceptional
circumstances applicable to father. She cited to father’s past
behavior: “he delayed his compliance with the case plan. He
consistently has been evasive with the social worker. Has caused
the social worker to go to great lengths to determine information
that could have been identified by father simply answering
questions that the social worker asked.” Further, she stressed
the fact that father committed a violent crime, to which he pled
guilty, “only reinforces the concerns that the social worker has
been expressing since she first started writing reports in this case
that father is someone who does exhibit dominant, controlling,
manipulative behavior. That he does not contain his anger. And




                                 18
that [his completion of courses] was not effective in addressing
the very concerns that led to the court ordering that case plan
disposition in the first place.” She also noted DCFS’s ongoing
concern with father’s “periodic . . . demonstration of his disdain
for mother. His disregard for any need to co-parent with her,”
including blaming mother for his case plan and “for the case
existing.” She acknowledged that father did comply, “belatedly,
partially, and on his own terms with the case plan,” but that his
recent conviction for battery by strangulation of an intimate
partner demonstrated that he “he did not benefit from those
services.” DCFS did not object to further reunification services
for mother, given her circumstances as a non-minor dependent
and a victim of a violent crime.
       The court first noted that prior to the most recent reports,
both “parents had been doing very well and were in complete
compliance with their case plans.” The court continued:
“However, the court is very concerned with the most recent
developments. In particular, in regard to father, that he has
pleaded guilty to domestic battery by strangulation. That’s a
felony charge that he is currently incarcerated [sic]. And he has
sentencing October 22 in Nevada. The court is concerned about
that development and cannot release the child to the father
because he is not home, he is incarcerated.” The court concluded
that it was “terminating family reunification services and is not
ordering the child to be released to him given his most recent
incarceration.” The court also refused to release R. to mother,
based on recent reports that she might have been under the
influence and lacked stable housing. Thus, the court found that
returning R. to his parents’ custody would create a substantial
risk of detriment.




                                19
       The court also found that mother and father had made
“substantial” progress toward alleviating or mitigating the causes
necessitating placement. Citing the exceptional circumstances of
mother’s case, the court continued mother’s family reunification
services for another six months, finding a substantial probability
that R. would be returned to mother’s custody in that time and
mother made substantial progress in her case plan despite facing
multiple challenges. However, the court terminated reunification
services for father, finding there was not a substantial probability
that R. would be returned to his custody and safely maintained in
his home within six months, because father had not
“demonstrated the capacity and ability to complete the objectives
and to provide for the child’s safety, protection, physical, and
emotional well being.” The court ordered monitored visitation for
father, with telephonic unmonitored visits while father was
incarcerated.
       Father timely appealed.
                           DISCUSSION
       Father asserts three issues on appeal. First, he argues that
the juvenile court’s finding of a risk of detriment to R. based on
father’s incarceration was insufficient to justify keeping R. out of
father’s custody. Second, he contends the court abused its
discretion when it denied his request to continue his family
reunification services. Finally, he argues that the court abused
its discretion in ordering monitored visitation. We address these
contentions below.
I.     Substantial Evidence Supports the Court’s Finding of a
       Risk of Detriment
       Father asserts that substantial evidence did not support
the court’s finding that returning R. to his custody would create a




                                20
substantial risk of detriment. We disagree.
        At both the 12- and 18-month review hearing, the juvenile
court is required to order the return of a minor to the physical
custody of the parents unless it finds that such return “would
create a substantial risk of detriment to the safety, protection, or
physical or emotional well-being of the child.” (§§ 366.21, subd.
(f)(1) [12–month review], 366.22, subd. (a)(1) [18–month review].)
The burden is on DCFS to establish such detriment by a
preponderance of the evidence. (§ 366.22, subd. (a)(1); In re
Yvonne W. (2008) 165 Cal.App.4th 1394, 1400 (Yvonne W.).) The
trial court is required to specify the factual basis for a finding of
detriment. (§§ 366.21, subd. (f)(2), 366.22, subd. (a)(2).)
        “[T]he question whether to return a child to parental
custody is dictated by the well-being of the child at the time of
the review hearing.” (In re Joseph B. (1996) 42 Cal.App.4th 890,
900.) “Because the dependency scheme is based on the law’s
strong preference for maintaining family relationships whenever
possible, . . . [¶] . . . the risk of detriment must be substantial,
such that returning a child to parental custody represents some
danger to the child’s physical or emotional well-being.” (Yvonne
W., supra, 165 Cal.App.4th at p. 1400, quoting David B. v.
Superior Court (2004) 123 Cal.App.4th 768, 788.) The standard
for showing detriment is “‘a fairly high one. It cannot mean
merely that the parent in question is less than ideal, did not
benefit from the reunification services as much as we might have
hoped, or seems less capable than an available foster parent or
other family member.’” (David B. v. Superior Court, supra, 123
Cal.App.4th at p. 789.) Until services are terminated at the final
review hearing, “reunification is the goal and [a parent] is
entitled to every presumption in favor of having [his child]




                                 21
released to his custody.” (Id. at p. 788; see In re Marilyn H.
(1993) 5 Cal.4th 295, 310 [“[U]p until the time the section 366.26
hearing is set, the parent’s interest in reunification is given
precedence over the child’s need for stability and permanency”].)
       We review the record for substantial evidence to support
the court’s finding of a substantial risk of detriment. (Yvonne W.,
supra, 165 Cal.App.4th at p. 1400; In re B.S. (2012) 209
Cal.App.4th 246, 252.) We draw all reasonable inferences from
the evidence to support the findings and orders of the dependency
court, and review the record in the light most favorable to the
court’s determinations. (In re I.J. (2013) 56 Cal.4th 766, 773.)
       Father contends that his incarceration was the only basis
cited by the juvenile court for its finding of detriment and that
“incarceration, without more, is not in and of itself detrimental if
the parent can arrange appropriate care for the child.” (See In re
S. D. (2002) 99 Cal.App.4th 1068, 1077 [a parent cannot lose
custody of a child due solely to incarceration]; see also In re
Isayah C. (2004) 118 Cal.App.4th 684, 700 [the juvenile
dependency system has no jurisdiction to intervene “when an
incarcerated parent delegates the care of his or her child to a
suitable caretaker” and there is no other basis for jurisdiction
under section 300 Because father had made arrangements for R.
to remain with paternal aunt while father was incarcerated,
father argues there was no evidence to support the trial court’s
conclusion that returning R. to his custody would be detrimental
to the child.
       We are not persuaded by father’s narrow interpretation of
the juvenile court’s order. Father cites to the court’s references to
his incarceration and argues therefore that the court relied solely
on the fact that he was in jail, and not at home, as the basis for a




                                 22
finding of detriment. This argument ignores the facts underlying
the incarceration, namely, that father was arrested for
committing a violent assault on his girlfriend, in which he
punched and choked her so severely that she feared for her life.
Counsel for DCFS and for R. both argued that the underlying
incident, not the incarceration, was a sufficient basis to deny
custody to father. In particular, DCFS cited to the prior
allegations of domestic violence and father’s continuing posture of
denial and victim blaming, despite pleading guilty to the battery,
as evidence that despite his completion of a lengthy domestic
violence course, father continued to pose a danger to R.’s safety.
The court also indicated that it was “very concerned” with the
fact that father had pled guilty to a felony charge of domestic
battery by strangulation and was incarcerated as a result,
concluding that this development posed a substantial risk to R.
Although father completed his case plan and his extended visits
with R. were going well, his act of violence against a girlfriend
under the circumstances was substantial evidence demonstrating
his inability to benefit from the services designed to address his
underlying issues, placing R. at risk of harm in his care.4
       Father’s reliance on cases rejecting dependency jurisdiction
based only on a parent’s incarceration is therefore misplaced. In
these cases, the issue was a risk of detriment stemming from the
fact of incarceration, not the underlying crime. (See In re S.D.,
supra, 99 Cal.App.4th at p. 1077 [holding that jurisdiction may


      4DCFS   also argues that father failed to “make substantive
progress in his programs.” However, the juvenile court expressly
rejected this argument in finding that father had been in
compliance with his case plan prior to the domestic violence
incident.




                                23
be based on a parent’s incarceration only where that parent is
unable to arrange for the child’s care]; In re Isayah C., supra, 118
Cal.App.4th at p. 700; In re Brittany S. (1993) 17 Cal.App.4th
1399, 1402 [“‘[G]o to prison, lose your child’” is not an appropriate
legal maxim].) Here, on the other hand, the court based its
finding on father’s violent domestic battery, resulting in his
incarceration, not the fact of incarceration alone. Thus, we find
that the court sufficiently identified the factual basis for its
determination and that determination was supported by
substantial evidence of a risk of detriment to R. from a home-of-
parent order at the time of the 18-month review hearing.
II.    No Abuse of Discretion in Terminating Services or Ordering
       Monitored Visitation
       Father also contends the juvenile court erred by failing to
continue father’s reunification services for an additional six
months, as it did with mother, and denying father’s request for
unmonitored visitation. We find no abuse of discretion.
       “Reunification services implement ‘the law’s strong
preference for maintaining the family relationships if at all
possible.’” (In re Elizabeth R. (1995) 35 Cal.App.4th 1774, 1787
(Elizabeth R.), quoting In re Rebecca H. (1991) 227 Cal.App.3d
825, 843.) “To achieve the goal of preserving the family whenever
possible, the Legislature required the county child welfare
departments to develop and implement family reunification plans
and required the courts to monitor those plans through periodic
review.” (Ibid., citing §§ 319; 361.5, subd. (a).) On the other
hand, the “cutoff date for fostering family reunification is the 18-
month status review,” after which point the “child’s need for
stability and security within a definitive time frame becomes
paramount.” (Ibid.) “At this hearing, the court must return




                                 24
children to their parents and thereby achieve the goal of family
preservation or terminate services and proceed to devising a
permanent plan for the children.” (Ibid., citing § 366.22.)
      Reunification services may be extended beyond the 18–
month limitation period where the juvenile court finds that
exceptional circumstances warrant an extension of services.
(Elizabeth R., supra, 35 Cal.App.4th at p. 1787, 1798–1799; In re
Carolyn R. (1995) 41 Cal.App.4th 159, 167 [“[a] court may extend
the 18–month maximum for reunification efforts only under very
limited circumstances” such as when no reunification plan was
ever developed for the parent]; see also § 352 [“[T]he court may
continue any hearing under this chapter beyond the time limit within
which the hearing is otherwise required to be held, provided that no
continuance shall be granted that is contrary to the interest of the
minor. . . .”].
       Father contends the trial court abused its discretion in
declining to extend his reunification services beyond the 18-
month cutoff. His reliance on Elizabeth R., supra, 35 Cal.App.4th
1774, is unpersuasive. There, the mother spent all but five
months of the 18–month reunification period hospitalized for
mental health issues, which limited her ability to participate in
reunification services. (Id. at p. 1777.) Nevertheless, by the time
of the 18–month review hearing, the mother had substantially
complied with her case plan and had insisted on visitation as
much as possible. (Id. at p. 1792.) Believing that its only choice
at the 18–month review hearing was to either return the children
to the mother’s custody or terminate reunification services and
order a section 366.26 hearing, the juvenile court terminated
reunification services. (Id. at p. 1789.) The appellate court
disagreed, concluding that the juvenile court had discretion to
continue reunification services beyond the 18–month date in rare




                                 25
instances in which the best interests of the child would be served
by a continuance. (Id. at pp. 1798–1799.)
       Here, the trial court found exceptional circumstances
applied to mother, given the challenges she faced as a non-minor
dependent and a recent victim of a violent crime. Father faced
none of the same challenges. Although he substantially complied
with his case plan, he then committed a violent assault on his
girlfriend, suggesting that the prior 18 months of services had not
created any lasting change. His incarceration resulting from this
crime does not establish a right to continued reunification
services. As such, the court was well within its discretion to
conclude that father was not an exceptional case entitled to an
extension of services.
       For the same reasons, we conclude that the court did not
abuse its discretion in denying father’s request to have
unmonitored in-person visitation with R. The court’s decision to
allow unmonitored telephonic visits but require in-person visits
to be monitored was reasonable given father’s recent conduct.
                           DISPOSITION
       The juvenile court’s order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                          COLLINS, J.

We concur:




MANELLA, P. J.                            WILLHITE, J.




                                26